Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 1.of 12 PagelD #: 1

AO 106 (Rev. 06/09) Application for a Search Warrant

 

=
UNITED STATES DISTRICT COURT rILED
for the JUL 9 9 2019
Eastern District of Missouri eat 8 DISTRICT bon
In the Matter of the Search of <i tone OF; to

the premises of 3351 Laconia Court, St. Louis County, Missouri, 63129, within the
Eastern District of Missouri, a single-family, one-story residence, constructed of
white siding with a gray shingled roof. The front storm door is white in color. The

) Case No. 4:19 MJ 5239 NAB
numbers “3351” are displayed in white numbers with a black background to the left

of the front door. The residence is located on the west side of Laconia Court and
faces east. See Attachment A.

APPLICATION FOR A SEARCH WARRANT

], Task Force Officer Kevin Townsend , a federal law enforcement officer or an attorney for the government
request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:

3351 Laconia Court, St. Louis County, Missouri, 63129

 

located in the EASTERN District of MISSOURI , there is now concealed

 

SEE ATTACHMENT B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
( evidence of a crime;
iW contraband, fruits of crime, or other items illegally possessed;
iW property designed for use, intended for use, or used in committing a crime;

C1) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 U.S.C. § 841 (a)(1); Possession with intent to distribute controlled substances; Felon in possession of a firearm;

18 U.S.C. § 922(g); 18 U.S.C. § 924(c); Possession of a firearm in furtherance of drug trafficking; Making counterfeit money; Possession
18 U.S.C. § 471; 18 U.S.C. § 472 of counterfeit money

The application is based on these facts:
SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE

Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

ete 18 >
Applicant’s signature

TFO Kevin Townsend
Federal Bureau of Investigation (FBI)
Printed name and title

 

 

 

 

Sworn to before me and signed in my presence.

Date: 07/29/2019 A ot

Judge’s signature

City and state: St. Louis, MO onorable Nannette A. Baker, U.S. Magistrate Judge

ye

 

 

Printed name and title
AUSA: Cassandra J. Wiemken
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 2 of 12 PagelD #: 2

ATTACHMENT A
4:19 MJ 5239 NAB

 

3351 Laconia Court, St. Louis County, Missouri, 63129, within the Eastern District of Missouri,
including the surrounding yard on the plot, any outbuildings, and the single-family, one-story
residence, which is constructed of white siding with a gray shingled roof. The front storm door
is white in color. The numbers “3351” are displayed in white numbers with a black background
to the left of the front door. The property/plot is located on the west side of Laconia Court and
faces east.

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 3 of 12 PagelD #: 3

ATTACHMENT B
4:19 MJ 5239 NAB
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED:

Any and all items which constitute evidence, fruits, and instrumentalities of violations of Title
United States Code Section 841(a)(1) (possession with intent to distribute controlled substances);
Title 18 United States Code Section 922(g) (felon in possession of a firearm); Title 18 United
Sates Code Section 924(c)(possession of a firearm in furtherance of drug trafficking); Title 18
United States Code Section 471 (making counterfeit money); Title 18 United States Code

Section 472 (possession of counterfeit money), including but not limited to the following:

1. Counterfeit currency;

2. Paper, ink, stamps, and/or paper cutters used for creating counterfeit currency;

3. USB drives or computers containing electronic files for templates, stamps; or other data

used in creating counterfeit currency;

4. Firearms and/or ammunition;

5. Methamphetamine and other controlled substances,

6. Paraphernalia for packaging, cutting, weighing and ‘distributing controlled substances,

including, but not limited to, scales, baggies and spoons,

7. Books, records, receipts, notes, ledgers, and other papers relating to the transportation,

ordering, purchasing and distribution of controlled substances and/or firearms;

8. Telephone bills, invoices, packaging, cellular batteries and/or charging devices, cancelled

checks or receipts for telephone purchase/service; address and/or telephone books and papers
~ reflecting names, addresses, and/or telephone numbers of sources of supply, of customers,

and/or evidencing association with persons known to traffic in controlled substances or to

facilitate such trafficking;

9. Photographs, in particular photographs of co-conspirators, of assets, and/or of controlled

substances;

10. United States currency, precious metals, jewelry, and financial instruments,

including, but not limited to, stocks and bonds,. papers, titles, deeds and other documents

reflecting ownership of vehicles and property utilized in the distribution of heroin, fentanyl,

and/or any other controlled substance, or which are proceeds from the distribution of crack-

cocaine, heroin, and/or any other controlled substance;

1

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 4 of 12 PagelD #: 4

11. Books, records, receipts, pay stubs, employment records, bank statements and
records, money drafts, letters of credit, money order and cashier's checks receipts, passbooks,
bank checks and other items evidencing the obtaining, secreting, transfer and/or concealment
of assets and the obtaining, secreting, transfer, concealment and/or expenditure of money;
12. Papers, tickets, notes, schedules, receipts and other items relating to travel or
transportation, including, but not limited to, travel;

[2 Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or
premises described above, including, but not limited to, utility and telephone bills, cancelled
envelopes, rental or lease agreements and keys;

14, Security systems, cameras, cables, recording devices, monitors, cellular telephones

and other video surveillance equipment.

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 5 of 12 eAgels #5
FIL

JUL 2 9 2019
AFFIDAVIT Ase iDistRIcT OF MO
ST LOUIS
I, Kevin Townsend, being first duly sworn, hereby depose and state as follows:
Introduction and Background

1. I am a Detective (DSN 258A) currently assigned to the St. Louis County Multi-
Jurisdictional Drug Task Force and FBI Violent Gang Streets Task Force. In that role, among
other things, I serve as an FBI Task Force Officer.

Qe I have been a police officer for approximately eight years.

3. In my role as a Detective, and through my experience as a police officer, I received
multiple hours of training related to narcotics and firearm-related investigations. I am familiar
with the debriefing of cooperating witnesses and/or other sources of information and methods of
searching locations where illegal drugs, firearms, instruments of money laundering (including both
real and counterfeit money), and evidence of other crimes may be found. I am familiar with the
methods used to import and distribute illegal drugs and firearms. I am familiar with the methods
used to manufacture counterfeit currency as well.

4. The information in this Affidavit is based upon my own investigation and that of
several experienced law enforcement investigators with whom I am working.

5. | Since this Affidavit is being submitted for the limited purpose of securing
authorization for the acquisition of a search warrant for the subject property described herein, I
have not included each and every fact known to me concerning this investigation. | have set forth
only the facts I believe are necessary to establish the necessary foundation for securing
authorization for establishing probable cause for the search warrants being sought.

6. Based on my training and experience and the facts set forth in this Affidavit, there

is probable cause to search the subject property at 3351 Laconia Court, St. Louis County,

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 6 of 12 PagelD #: 6

Missouri 63129, which is further described in Attachment A. Specifically, there is probable cause
to believe that this property contains evidence, fruits, and instrumentalities of violations of Title
United States Code Section 841(a)(1) (possession with intent to distribute controlled substances);
Title 18 United States Code Section 922(g) (felon in possession of a firearm); Title 18 United Sates
Code Section 924(c)(possession of a firearm in furtherance of drug trafficking); Title 18 United
States Code Section 471 (making counterfeit money); Title 18 United States Code Section 472
(possession of counterfeit money) (the “subject offenses.”).
7. The subject property is in the Eastern District of Missouri.
Investigation and Probable Cause

8. On or about January 10, 2019, members of the St. Louis County Multi-
Jurisdictional Drug Task Force, St. Louis County Tactical Operations, and St. Louis County Police
Department executed a state search warrant (1 9SL-MC0037, Division 44 Circuit Court of St. Louis
County) at the subject property in connection with an Assault 1st committed by MATTHEW
HUX.

9. Among other things, during the execution of that warrant, officers located four guns
and methamphetamine at the subject property. HUX admitted to possession of the
methamphetamine and the four firearms (one of which was used during the Assault 1‘).!

10.  Inrelation to the execution of the search warrant, HUX was subsequently indicted
by the Federal Grand Jury on July 18, 2019 in a three-count indictment for being a felon in
possession (Count One), possession with intent to distribute methamphetamine (Count Two), and

possessing a firearm in furtherance of a drug trafficking crime (Count Three).

 

1 HUX admitted to being involved in the incident behind the Assault 1 investigation, although he claimed
he acted in self-defense.

2

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 7 of 12 PagelD #: 7

11. In July of 2019, the FBI debriefed a Source of Information (SOI)* who also
identified MATTHEW HUX as illegally possessing firearms. The SOI further stated that HUX
was a manufacturer of counterfeit United States currency primarily out of the subject property.

12. On July 20, 2019, HUX was arrested during a traffic stop. Officers arrested him on
his active federal arrest warrant in relation to the July 18, 2019, charges discussed above. In his
car, HUX had $95 in counterfeit United States Currency, a clear plastic container containing
suspected controlled substances, and a glass pipe (commonly used to smoke methamphetamine).

13. Following the arrest, this affiant learned from the SOI that an unknown associate
of HUX went to the subject property and tried to get into the residence, claiming that he had been
asked to remove items from the residence. The associate did not get into the residence.

14. In July of 2019, investigators learned from the owner of the subject property that
HUX and the other occupants of the property had been evicted.

15. OnJuly 23, 2019, the SOI informed investigators that HUX had been in possession
of two printers used to print counterfeit United States Currency. The SOI further stated that the
printers were located in the residence at the subject property. The SOI stated there was additional
counterfeit United States Currency at the residence as well as a firearm. The SOI said that the
firearm was buried at the rear of the residence. The SOI stated that he or she had seen each of
these items at the subject property.

16.  Insum, the SOI has informed investigators that there are (a) printers used to make

counterfeit money, (b) counterfeit money, and (c) a firearm—all at the subject property. The

 

2 The SOI is not a Confidential Source (CS), but his or her identity is obscured for his or her protection. The SOI
has been proven reliable due to his or her proximity to the target as well as the subject residence. The SOIs
information has been otherwise corroborated by, among other things, the fact that HUX was recently arrested in
possession of counterfeit money. Notably, the SOI did not know HUX had been arrested with counterfeit money
and yet, he or she independently provided this information to investigators.

3

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 8 of 12 PagelD #: 8

SOI has a relationship with HUX and has been inside the subject property, making his or her
information reliable. Additionally, the SOI’s information has been corroborated by the fact that
HUX was arrested on July 20, 2019, with counterfeit money and suspected narcotics. Also, in
January of 2019, he had four guns in his residence.

17. Based on the foregoing facts and circumstances, among other things, investigators
believe that there is probable cause to search the subject property.

18. Investigators believe that the subject property will contain evidence, fruits, and
instrumentalities of the subject offenses as set forth in Attachment B, including, but not limited to
firearms; ammunition; printers; copywriting paraphernalia; counterfeit United States Currency,
and other items set forth in Attachment B as well as other evidence, fruits, and instrumentalities

of the subject offenses.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 9 of 12 PagelD #: 9

Conclusion
Based on training and experience, as well as the totality of this investigation, it is the belief
of your affiant, and that of the investigative team as a whole, that the subject property contains
evidence, fruits, and instrumentalities of violations of the subject offenses, including but not
limited to the items in Attachment B. As discussed above, there is probable cause to believe the
subject property will contain these items, along with other such evidence, fruits, and
instrumentalities of the subject offenses. This federal search warrant is sought to seize all such

items that may be located within the subject property.

0129 [2014 pela 200>

DATE Kevin Towngend
Task Force Officer
Federal Bureau of Investigation

 

Sworn to and subscribed before me this Z / day of July, 2019.

Aubick.

ONORABLE NANNETTE A. BAKER
UNITED STATES MAGISTRATE JUDGE
Eastern District of Missouri
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 10 of 12 PagelD #: 10

ATTACHMENT A
4:19 MJ 5239 NAB

   

3351 Laconia Court, St. Louis County, Missouri, 63 129, within the Eastern District of Missouri,
including the surrounding yard on the plot, any outbuildings, and the single-family, one-story
residence, which is constructed of white siding with a gray shingled roof. The front storm door
is white in color. The numbers “3351” are displayed in white numbers with a black background
to the left of the front door. The property/plot is located on the west side of Laconia Court and

faces east.

 

 
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 11 of 12 PagelD #: 11

ATTACHMENT B
4:19 MJ 5239 NAB
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED:

Any and all items which constitute evidence, fruits, and instrumentalities of violations of Title
United States Code Section 841(a)(1) (possession with intent to distribute controlled substances);
Title 18 United States Code Section 922(g) (felon in possession of a firearm); Title 18 United
Sates Code Section 924(c)(possession of a ne furtherance of drug trafficking); Title 18
United States Code Section 471 (making counterfeit money); Title 18 United States Code

Section 472 (possession of counterfeit money), including but not limited to the following:

1. Counterfeit currency;
2. Paper, ink, stamps, and/or paper cutters used for creating counterfeit currency;
3. USB drives or computers containing electronic files for templates, stamps, or other data
used in creating counterfeit currency; .
4. Firearms and/or ammunition;

5. Methamphetamine and other controlled substances;
6. Paraphernalia for packaging, cutting, weighing and ‘distributing controlled substances,
including, but not limited to, scales, baggies and spoons;
7. Books, records, receipts, notes, ledgers, and other papers relating to the transportation,
ordering, purchasing and distribution of controlled substances and/or firearms;
8. Telephone bills, invoices, packaging, cellular batteries and/or charging devices, cancelled
checks or receipts for telephone purchase/service; address and/or telephone books and papers

~ reflecting names, addresses, and/or telephone numbers of sources of supply, of customers,
and/or evidencing association with persons known to traffic in controlled substances or to
facilitate such trafficking;
9. Photographs, in particular photographs of co-conspirators, of assets, and/or of controlled
substances; .
10. United States currency, precious metals, jewelry, and financial instruments,
including, but not limited to, stocks and bonds,. papers, titles, deeds and other documents
reflecting ownership of vehicles and property utilized in the distribution of heroin, fentanyl,
and/or any other controlled substance, or which are proceeds from the distribution of orstcle:

cocaine, heroin, and/or any other controlled substance;

1
Case: 4:19-mj-05239-NAB Doc. #: 1 Filed: 07/29/19 Page: 12 of 12 PagelD #: 12

11. Books, records, receipts, pay stubs, employment records, bank statements and
records, money drafts, letters of credit, money order and cashier's checks receipts, passbooks,
bank checks and other items evidencing the obtaining, secreting, transfer and/or concealment
of assets and the obtaining, secreting, transfer, concealment and/or expenditure of money;
12. Papers, tickets, notes, schedules, receipts and other items relating to travel or
transportation, including, but not limited to, travel;

13. Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or
premises described above, including, but not limited to, utility and telephone bills, cancelled
envelopes, rental or lease agreements and keys;

14. Security systems, cameras, cables, recording devices, monitors, cellular telephones

and other video surveillance equipment.

 
